Citation Nr: 1433184	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional left foot disability, claimed as a result of VA medical treatment in May 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to August 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction was subsequently transferred to the RO in Indianapolis, Indiana.


REMAND

A longitudinal review of the record revealed that the Veteran filed a claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 in August 2009 for additional left foot disabilities, including broken bones, joint pain, and chronic ulcers, due to VA treatment in May 2006.  The appellant's claim was previously before the Board in July 2010, July 2011, and September 2013 and remanded for additional evidentiary development.  

Evidence indicates the Veteran was seen at a VA facility on May 18, 2006, complaining of a left foot injury three days prior.  A VA X-ray of the left foot on that date showed mild soft tissue edema without acute bony injury.  A VA podiatrist and radiologist examined the radiological findings at that time and found no signs of a fracture.  The Veteran was diagnosed with a left foot sprain.  Shortly thereafter, he went to the emergency room at a VA facility on May 24, 2006, complaining of dizziness and difficulty breathing.  The Veteran then underwent a cardiac stress treadmill test and was noted to be asymptomatic during exercise.  Evidence of record did not reveal complaints of foot pain during the test, although the test was concluded after target heart rate was reached and due to "leg fatigue."  

VA treatment records dated in June 2006 showed that the Veteran had additional VA podiatry and physical therapy appointments for left foot sprain.  An additional X-ray was afforded on June 29, 2006, where lateral displacement of the left forefoot and Lisfranc fracture of the left foot were confirmed.  A July 2006 VA X-ray report revealed persistent Lisfranc fracture of the left foot and soft tissue swelling. The Veteran received a left total contact cast for Charcot foot swelling.  

An August 2006 VA treatment record revealed an assessment of history of Lisfranc fracture/Charcot joint left foot presenting with pain in the left foot.  The Veteran received an emergency room discharge diagnosis of left foot fracture in August 2006.  An August 2006 VA X-ray report revealed stable alignment of Lisfranc fracture involving the base of the first three metatarsals.  Additional treatment notes dated in August 2006 showed the Veteran suffered a fracture of metatarsal, had Charcot foot, and sustained a fall with fracture of left 2nd, 3rd, and 4th toes with use of a cast then a brace.  A December 2006 VA X-ray report of the left foot revealed stable appearance of the left Lisfranc fracture.

Records from the Social Security Administration showed a primary diagnosis of diabetes mellitus and secondary diagnosis of diabetic neuropathy.  A December 2006 examination report included in those records showed complaints of constant left foot pain.  The Veteran was noted to have a history of diabetes with recent left foot sprain.  He reported he was admitted to the VA hospital for a separate complaint and was put on a treadmill.  He stated that his left foot pain worsened at that time and he was found to have a Charcot ankle tabes dorsalis as well as closed metatarsal fracture of his foot.  He reported that he was currently being treated conservatively with a boot with no plan for surgery.

VA podiatry notes dated in 2007 showed the Veteran received at risk diabetic foot/toenail care.  In January 2007, the Veteran was shown to develop a large macerated callus on medial arch of the left foot.  It was indicated that the Veteran was hospitalized in January 2007 with a diabetic foot ulcer, undergoing irrigation and debridement of a left medial arch abscess with resection of prominent left medial cuneiform.  As of July 2007, the wound was noted to be completely healed.  An August 2007 VA treatment record noted findings of Charcot deformity on the left foot that began May 2006.  It was indicated that recent left foot radiological studies revealed significant joint destruction at the tarsometatarsal joints with lateral dislocation of the metatarsals, exuberant heterotopic new bone formation, and a Lisfranc fracture-dislocation.

Additional VA treatment records dated from early 2007 through 2009 showed continued assessment and debridement of another diabetic foot ulcer on the left plantar surface with Charcot foot deformity.  A January 2007 VA magnetic resonance imaging report revealed findings of subcutaneous abscess with adjacent skin ulcer extending to the medial cuneiform without cortical destruction or significant enhancement to suggest osteomyelitis; bony changes consistent with Charcot joint; and diffuse soft tissue swelling and enhancement consistent with cellulitis.  A January 2007 VA left foot X-ray report showed no change in the Lisfranc fracture-dislocation.  A March 2007 VA X-ray report listed an impression of Charcot joint with little bony change since prior examination with soft tissue swelling and subcutaneous emphysema medial plantar to first tarsometatarsal joint.  Past medical history was noted to include diabetes with bilateral neuropathy, lower extremity neuropathy, neurogenic arthropathy, chronic hepatitis C, facial muscle spasm, and hypertension.  The Veteran received VA in-patient treatment for cellulitis in September 2008.  VA treatment records showed the Veteran had a resolved Charcot ulcer of the left foot in September 2009 after receiving in-patient wound care in July and August 2009.

In a November 2009 VA medical opinion, a VA examiner noted an extensive review of the record.  It was indicated that the Veteran's X-rays were negative prior to the May 2006 stress test.  The examiner found that the providers performing the cardiac stress treadmill test had no indication the Veteran had any fractures or problems with his feet that could lead to fractures on doing the stress test.  It was indicated that the Veteran subsequently developed stress fractures in his feet, ulcerations, abscesses, and chronic diabetic ulcers of the feet, which were noted to be a very common problem related to diabetic neuropathy in someone who was not under complete control.  The examiner commented that the Veteran was shown to have compliance problems in relationship to his diabetic treatment.  

In reviewing the record, the examiner opined that the Veteran received appropriate timing for diagnosis and appropriate treatment for his current symptomatology.  The examiner determined that there was no lack of appropriate timing or treatment and no lack of proper skill, error in judgment or carelessness, negligence or fault on the VA practitioners' part in treatment of the Veteran's problem.  It was noted that in diabetics of longstanding duration with diabetic neuropathy, obesity, and the lack of decreasing weight bearing on the foot can experience problems with stress fractures, which are Lisfranc type fractures.  The examiner commented that diabetic neuropathy reduces the symptomatology of pain and discomfort that diabetic ulcers can form abscesses, and that Charcot joints were problems that were well known to be associated with diabetic neuropathy involving the feet.  It was the opinion of the examiner that the Veteran's treatment and care was not inappropriate and that there was no lack of skill, lack of judgment, negligence, or carelessness in the Veteran's care and treatment at that time.

In November 2009, medical treatise evidence concerning metatarsal shaft fractures and foot anatomy was associated with the record.

The Veteran contends that his left foot fracture and current residual left foot disabilities were a result of the cardiac stress treadmill test administered by VA on May 24, 2006, despite the fact that he had a left foot injury.  In written statements of record and during his November 2010 Board hearing, the Veteran has repeatedly asserted that he complained of left foot pain before and during the cardiac stress treadmill test on May 24, 2006.  He reported that he was urged by VA nurses to finish the test despite his continued complaints of left foot pain, as he was near completion of the testing.  It was indicated that since the cardiac stress treadmill test, the curvature of the Veteran's foot bones had changed with his toes going up so that the bone was closer to the skin and on a pressure point, leading to ulcerations with infections necessitating prolonged treatment and hospitalization.  The Veteran asserted that no fractures were shown prior to the stress test but there were fractures shown after the stress test.  He reported that he was told that the left foot disability was caused by stress put on the foot but that his diabetes mellitus could have been a contributing factor.  He clarified that he was not informed of any risks prior to the cardiac stress treadmill test and did not sign any release form. 

In July 2011, Board remanded this matter in order to obtain pertinent VA treatment records as well as a VA medical opinion.

In May 2012 VA examination reports, a VA examining physician listed diagnoses for June 2006 of residuals of Charcot foot, Lisfrancs fracture, and left flat foot and diagnoses for May 2012 of residuals of Charcot's foot with Lisfrancs fracture, neuropathic osteoarthropathy of left foot, and pes planus.  Physical examination findings included left metarsalgia; mild to moderate left hallux rigidus; moderate malunion or nonunion of tarsal or metatarsal bones on the left; and severe foot injuries, to include Lisfrancs fracture of left foot.  Imaging reports of the left foot dated in May 2012 were noted to reveal neuropathic osteoarthropathy (Charcot joint) at Lisfranc joint.  The VA examining physician noted review of the record and opined that X-rays of the left foot on May 18, 2006, were properly diagnosed prior to the cardiac stress treadmill test.  In the cited rationale, the examining physician indicated that when an X-ray dated on June 29, 2006, was compared to the X-ray dated on May 18, 2006, there was no fracture on the May 18, 2006, X-ray.  The examining physician opined that it was less likely that Veteran had fracture in left foot noted on X-ray of May 18, 2006.  It was indicated that the record would be reviewed by a radiologist as well as a podiatrist.  The examining physician concluded that there was no evidence of aggravation of the fractures by the cardiac stress treadmill test caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care or that was due to an event not reasonably foreseeable.  

In a June 2012 VA medical opinion, a VA podiatrist noted a review of the record, commenting that when the Veteran was injured, foot X-ray reports did not show that he had a left foot fracture.  It was indicated that the cardiac stress treadmill test was performed on May 25, 2006, with the assumption that no fracture was seen on the X-rays.  The podiatrist indicated that there was a small possibility that the fracture "can be caused by the stress test".  However, the examiner noted that from the time of May 18, 2006, to May 25, 2006, there were too many unknown variables and times that had occurred to definitively say the cardiac stress treadmill test was the etiology of the fracture.  The podiatrist then opined that "no negligence was seen in this case" and that the "providers treated the patient in a manner that would be expected of any reasonable health care provider."  The podiatrist also noted that it was difficult to assume that the Lisfrancs fracture occurred during the time of the cardiac stress treadmill test since follow up X-rays were taken within a span of 42 days.  

In an additional June 2012 VA medical opinion, a VA radiologist noted his review of the May 18, 2006, radiographs and opined that there was a subtle finding of mild lateral displacement of first metatarsal in relation to the medial cuneiform and that there may also be an avulsion fracture of the lateral cuneiform at the distal lateral aspect.  It was indicated that finding the cardiac stress treadmill test performed on May 24, 2006, alone was a contributing factor in perception of Lisfranc fracture was speculative, as there were no immediate left foot X-rays to support the findings reported on the June 29, 2006, X-rays.  The radiologist indicated there was a possibility the cardiac stress treadmill test could have been one of the contributing factors aggravating the preexisting condition. 

After opinions from the VA podiatrist and radiologist were obtained, the VA examining physician who conducted the May 2012 VA examination concluded in a June 2012 VA addendum opinion that "it is at least as likely as not, [Veteran's] left foot condition could have been aggravated by stress test done on 5/24/2006, as stated by Radiologist.  Since there are no x-rays immediately preceding the stress test and immediately after the stress test it is mere speculation."  

In September 2013, the Board remanded this matter in order to obtain a clarification opinion from all three VA physicians who completed the May 2012 examination and June 2012 addendum opinions.  The Board determined that the collective opinions obtained from the VA physician, VA podiatrist and VA radiologist were not responsive to the Board's prior remand request in July 2011.  Significantly, the opinions were noted to focus solely on the emergency room visit on May 24, 2006, for cardiac complaints and did not address whether the May 18, 2006, VA physician's failure to recognize a left foot fracture on X-ray caused an additional disability or aggravated a disability of the left foot due to fault on the part of VA or due to an event not reasonably foreseeable.  It was noted that none of the opinions discussed whether any additional left foot disability caused by VA treatment was due to an event not reasonably foreseeable.

A November 2013 VA medical opinion was associated with the record.  It was drafted by the VA examining physician who conducted the May 2012 VA examinations as well as composed a June 2012 VA addendum medical opinion.  The examining physician indicated that it was "as likely as not" that the Veteran's prior injury, which was being treated as a left foot sprain, got aggravated, as the Veteran had follow up visits with podiatrist and later hospital admissions.  The physician noted that the Veteran's diabetes mellitus, neuropathy, and nephropathy existed prior to the noted left foot sprain injury treatment on May 18, 2006.  It was indicated that Charcot joint, cellulitis, and nonhealing ulcers were complications of diabetes mellitus.  The examiner opined that "it was not caused by sprain left foot, Lis franc's fracture with Charcot joint is a contributing factor".  The VA examining physician reported that there was no misdiagnosis or negligence.  

The VA examining physician opined that if the Veteran had sustained a Lisfrancs fracture during the cardiac stress treadmill test on May 24, 2006, it was likely that it would have caused symptoms of acute pain during or immediately following the exercise on treadmill.  If so, the VA examining physician indicated that the VA provider would have given attention to the left foot, and or the Veteran would have sought immediate care for the fracture sustained during cardiac stress treadmill test.  The examining physician highlighted that there was no documentation for this and concluded that it was "less likely there was negligence on the part of the providers".  After simply regurgitating the June 2012 VA medical opinion by the VA podiatrist, the examining physician opined that providers treated the Veteran in a manner that would be expected of any reasonable health care provider.  

A review of the record regrettably reveals that further development on this matter is warranted.  As an initial matter, the record does not contain any informed consent document from the Veteran's cardiac stress treadmill test on May 24, 2006.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the claims file.

In addition, the RO clearly did not obtain addendum medical opinions from EACH of the identified VA physicians and instead, just sent the medical opinion request to the VA examining physician.  As such, the Board finds that the RO has not substantially complied with the directives of the prior September 2013 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance). 

The Board again instructs the RO to obtain addendum VA medical opinions from the remaining VA physicians who drafted June 2012 addendum opinions, specifically the VA radiologist and the VA podiatrist, to address whether the Veteran has an additional left foot disability as a result of the May 2006 treatment by VA and, if so, whether any additional disability was the result of some instance of fault on the part of VA or was due to an event not reasonably foreseeable.  

In addition, the November 2013 VA medical opinion provided by the VA examining physician was plainly inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The November 2013 VA medical opinion was very disorganized and difficult to interpret.  The VA examining physician simply repeated conclusions reached by other examiners in June 2012, recounted physical findings from the record in list form, and failed to acknowledge or even discuss the Veteran's competent assertions of left foot pain prior to and during the cardiac stress treadmill test.  Thus, the conclusions reached by the VA examining physician do not constitute a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Instead of attempting to obtain an adequate medical opinion from that examiner for the third time, the Board instructs the RO to obtain a VA medical opinion from a VA orthopedist to clarify whether the Veteran has an additional left foot disability as a result of the May 2006 treatment by VA and, if so, whether any additional disability was the result of some instance of fault on the part of VA or was due to an event not reasonably foreseeable.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include any informed consent document from the Veteran's cardiac stress treadmill test performed on May 24, 2006, at the Indianapolis VAMC.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, addendum medical opinions from the VA podiatrist and VA radiologist who completed June 2012 VA medical opinions must be obtained.  If the either physician is not available, a new opinion from an appropriate VA podiatrist and/or VA radiologist must be provided.  All electronic records must be made available to each examiner, and each examiner must specify in the medical opinion that these records have been reviewed.  

Each examiner must provide opinions for the following:

(1) Offer an opinion as to whether the Veteran has any additional left foot disability due to VA treatment, to include VA treatment on May 18, 2006, the day of the Veteran's initial foot X-ray, or on May 24, 2006, the day of the cardiac stress treadmill test.

(2) For any identified additional left foot disability, the examiner must offer an opinion as to whether the proximate cause of each identified additional left foot disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment in May 2006.  

Each examiner must discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider while providing care in May 2006.  

Each examiner must also make a determination as to whether VA administered the cardiac stress treadmill test on May 24, 2006, without the Veteran's informed consent.

(Under 38 C.F.R. § 17.32(c), informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.)

(3)  For any identified additional left foot disability, the examiner must offer an opinion as to whether the proximate cause of each identified additional left foot disability was an event not reasonably foreseeable. 

(The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.)  

Each examiner must acknowledge and discuss the findings in the September 2009, June 2012, and November 2013 VA medical opinions of record as well as the competent lay statements from the Veteran that he experienced left foot pain prior to and during the cardiac stress treadmill test performed on May 24, 2006.  

A complete rationale for any opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the above opinions have been obtained, the RO must obtain a VA medical opinion from a VA orthopedist, specifically a VA physician that has never been involved with this appeal.  All electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed.  

The examiner must provide opinions for the following:

(1) Offer an opinion as to whether the Veteran has any additional left foot disability due to VA treatment, to include VA treatment on May 18, 2006, the day of the Veteran's initial foot X-ray, or on May 24, 2006, the day of the cardiac stress treadmill test.

(2) For any identified additional left foot disability, the examiner must offer an opinion as to whether the proximate cause of each identified additional left foot disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment in May 2006.  The examiner must discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider while providing care in May 2006.  The examiner must also make a determination as to whether VA administered the cardiac stress treadmill test on May 24, 2006, without the Veteran's informed consent.

(Under 38 C.F.R. § 17.32(c), informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.)

(3)  For any identified additional left foot disability, the examiner must offer an opinion as to whether the proximate cause of each identified additional left foot disability was an event not reasonably foreseeable. 

(The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.)  

The examiner must acknowledge and discuss the findings in the September 2009, June 2012, and November 2013 VA medical opinions of record, as well as the competent lay statements from the Veteran that he experienced left foot pain prior to and during the cardiac stress treadmill test performed on May 24, 2006.  The examiner must also acknowledge and discuss the addendum medical opinions provided by the VA podiatrist and radiologist as a result of this remand.  

A complete rationale for any opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  After the development requested has been completed, the RO must review each medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim, taking into consideration all relevant evidence associated with the evidence of record since the November 2013 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

